DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II, method claims 2-5 in the reply filed on December 10, 2020 is acknowledged. Claim 1 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected invention of Group I. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
There are numerous Section 112(b) issues in claim 2 set forth below:
The claim preamble recitation of  “having excellent retort adhesiveness according to claim 1” renders unclear whether or not applicant intends claim 2 to be in dependent format or whether claim 2 is reciting a desirable outcome (excellent retort adhesiveness) of a film-laminated plate prepared according to the method of claim 2. As discussed above, claim 1 has been withdrawn from consideration.
The recitations of “the film-laminated metal plate,”  “the resin film”, and “the metal plate,” all lack antecedent basis.  
It is unclear what is being limited by the phrase “or higher” at the end of line 3 to line 4, or the phrase “with a film laminate roll” at the end of line 4.  
It is unclear what is cooled in the cooling step – metal plate or metal plate/pressed resin film combination? 
The phrase “the pressing” at line 7 lacks antecedent basis. 
The last paragraph recites limitations directed to roll circumferential length “for each roll”, but does not provide proper antecedent basis for such “each roll.”   It is unclear what is meant by the winding being performed at least three or more “times” (requires using three or more rolls?).  
Furthermore, it is unclear from claim 2 when the film-laminated metal plate of the preamble is formed – is it after pressing or after the winding step?  

Regarding claims 4 and 5, “the rolls” lack antecedent basis.

In order to advance prosecution, in view of the numerous Section 112 issues in claim 2, proposed amended claims 2-5 are set forth below:

2. (Currently Amended) A method [[for]] of manufacturing [[the]] a film-laminated metal plate having excellent retort adhesiveness 
pressure bonding [[the]] a resin film against [[the]] a metal plate heated to a temperature at or above a melting point , the pressure bonding performed with a film laminate roll, the pressure bonding forming an intermediate film-laminated metal plate; 
intermediate film-laminated metal plate to a temperature range of equal to or higher than a glass transition temperature Tg of the resin film and lower than a crystallization temperature Tc of the resin film, the cooling starting within 2.0 seconds after the pressure bonding; and 
in the temperature range, winding the intermediate film-laminated metal plate over at least three rolls in a length range of 20% to 55% in terms of roll circumferential length ratio for each roll of the at least three rolls, and passing the intermediate film-laminated metal plate over the at least three rolls at a passing tension of 2 to form the film-laminated metal plate.

3. (Currently Amended) The method for manufacturing the film-laminated metal plate having excellent retort adhesiveness according to claim 2, 
2.

4. (Currently Amended) The method for manufacturing the film-laminated metal plate having excellent retort adhesiveness according to claim 2, 
wherein at least one of the at least three rolls has a diameter ranging from 200 to 600 mm.

5. (Currently Amended) The method for manufacturing the film-laminated metal plate having excellent retort adhesiveness according to claim 3, 
wherein at least one of the at least three rolls has a diameter ranging from 200 to 600 mm.
 

Allowable Subject Matter
Claims 2-5 would be allowable if the claims are rewritten as proposed above, pending a final updated search.

The following is a statement of reasons for the indication of allowable subject matter if the claims are amended as proposed above:
The closest prior art of record is Tanaka et al., US 6,200,409 that teaches a method for manufacturing a film-laminated metal plate that does not eliminate, but does 
Tanaka teaches the step of pressure bonding resin film against a metal plate using a film laminate roll wherein the metal plate is heated to a melting point of the resin film (col. 5, lines 9-34).  Tanaka teaches cooling by a laminating roll 7 (col. 5, lines 9-34), such immediate cooling at the pressure bonding step thus falling within the recited range of within 2.0 seconds after pressure bonding. The temperature of the laminating roll is controlled (see Tables 1 and 2), but Tanaka is silent as to requiring cooling at a temperature range equal to or higher than a glass transition temperature of the resin and lower than a crystallization temperature of the resin that is required by claim 2. Tanaka is also silent as to downstream winding conditions and thus does not teach or suggest winding at the recited temperature range using at least three rolls at the recited circumferential length ranges and tension ranges.    
Nakagawa et al., US 2016/0009444 also teaches a method of manufacture that includes laminating a metal sheet with resin film, the metal sheet at a temperature exceeding the melting point of the film, the process using pressure laminate rolls and cooling during adhesion (para [0061]), the lamination rolls being internally cooled by circulation of water in the rolls (para [0063]).  Nakagawa is also silent as to downstream winding conditions/tensions.
Kobayashi et al., US 2013/0326865 teaches a method of producing a metal/ceramic laminate that includes pressure bonding using laminate rolls 21a and 21b 1 to 245) that are illustrated in Fig. 1 as having circumferential lengths in the ranges recited in claim 2 (para [0027]).  Kobayashi further teaches applying a tensile stress to the laminate strip of between 20 and 100 N/mm2, overlapping the range recited in claim 2 (see claim 5). However, Kobayashi provides no teaching or suggestion of applying tension at a temperature range associated with a glass transition and crystallization temperature of a component of the laminate. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Tsunashima et al., US 6,221,301 (teaches a method of high speed forming of a biaxially oriented polyester film, the method includes bringing the resin melt into contact with a cooling medium controlled in a temperature range not lower than the glass transition temperature and not higher than the melting point of the resin (Abstract), the melt leaving from the cooling medium after it has been crystallized on the cooling medium to result in a film with desired properties (col. 2, lines 6-17)). 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA L SCHALLER whose telephone number is (408)918-7619.  The examiner can normally be reached on Monday-Friday 8 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CYNTHIA L SCHALLER/Examiner, Art Unit 1746